DETAILED ACTION
In response to communication filed on 8/21/2019.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/10/2020 and 7/28/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
Claims 16-20 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 9-14 since they comprise the same claimed subject matter, are dependent upon the same claims, and are all directed towards a method.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3,8-10 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haramaty et al. (US Pub. 2015/0098466)(H1 hereafter).

Regarding claims 1,8 and 15, H1 teaches a system for supporting a single logical IP subnet (i.e. Infiniband network)[paragraph 0027] across multiple independent layer 2 subnets [refer Fig. 1; 22] in a high performance computing environment [refer Fig. 1; 20][paragraph 0029], comprising: 
a computer (i.e. host)[refer Fig. 1; 28], the computer comprising one or more microprocessors (a host computer [refer Fig. 1; 28] inherently comprises of a processor or processing unit in order to operate)[paragraph 0031]; 
a logical device (i.e. router)[refer Fig. 1; 24], the logical device being addressed by a layer 3 address (the subnets are interconnected by a layer-3 router)[paragraph 0029], the logical device comprises a plurality of network adapters, each of the network adapters comprising a physical port (i.e. routing port)[refer Fig. 2; 44][paragraph 0034]; and
a plurality of switches [refer Fig. 1; 26]; 
the plurality of switches are arranged into a plurality of discrete layer 2 subnets [refer Fig. 1; 22][paragraph 0029]; and 
a mapping table is provided at the logical device (a router can maintain a table showing the ports to which packets are to be forwarded)[paragraph 0041].  

Regarding claims 2,9 and 16, H1 teaches the logical device is addressed by one layer 3 address [paragraph 0025].  

Regarding claims 3,10 and 17, H1 teaches each of the physical ports on the logical device are addressed by at least a layer 2 address [paragraph 0025].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 4,11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Haramaty et al. (US Pub. 2015/0098466)(H1 hereafter) in view of Basturk et al. (US Pub. 2008/0240095)(B1 hereafter).

Regarding claims 4,11 and 18, H1 fails to disclose each of the physical ports on the logical device are further addressed by the layer 3 address of the logical device.  
	B1 discloses that physical interfaces of a router can be logically bound together so as to share a single layer 3 address and are considered as a logical or virtual interface [paragraph 0014].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 to incorporate logically bounding a layer 3 address for interfaces of a router as taught by B1.  One would be motivated to do so to provide a way for a protocol to only consider a single logical address for routing and no specific need to table every link address [refer B1; paragraph 0014].


Claims 5-7,12-14,19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over H1 in view of B1, as applied to claims 4,11 and 18 respectively, in further view of Nagarajan et al. (US Pub. 2018/0351791)(N1 hereafter).

Regarding claims 5,12 and 19, H1 teaches two or more switches of the plurality of switches are arranged in a layer two subnet [refer Fig. 1; Subnet A, 26][paragraph 0029].
However H1 fails to disclose the subnet comprising a multi-chassis link aggregation scheme.  
	N1 discloses that one or more links for a subnet in a network [paragraph 0064 can be aggregated to create a multi-chassis link aggregation group [paragraph 0065].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 to incorporate one or more links in a subnet to be configured as a multi-chassis link aggregation group as taught by N1.  One would be motivated to do so to provide redundancy and fault tolerance [refer N1; paragraph 0065].
	
Regarding claims 6 and 13, H1 teaches another switch of the plurality of switches is arranged in a layer two subnet [refer Fig. 1; Subnet B, 26][paragraph 0029].
However H1 fails to disclose the subnet comprising a link aggregation scheme.  
	N1 discloses that one or more links for a subnet in a network [paragraph 0064 can be aggregated to aggregated links using a virtual port channel or other aggregation [paragraph 0065].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 to incorporate one or more links in a subnet to be configured as link aggregation as taught by N1.  One would be motivated to do so to provide redundancy and fault tolerance [refer N1; paragraph 0065].


after receiving the packet, the logical device updates the destination layer 2 address of the received packet based upon the mapping table (a switch [refer Fig. 2; 40] within the router [refer Fig. 1; 24] checks the DLID for whether the packet is destined for another subnet [paragraph 0043] and assigns (i.e. updates) a DLID in the appropriate field [paragraph 0045]); 
the logical device forwards the updated packet on a physical port of the logical device [paragraph 0045].
However H1 fails to disclose that the updated destination layer 2 address is associated with one of the layer two subnet comprising the multi-chassis link aggregation scheme and the layer two subnet comprising the link aggregation scheme.
	N1 discloses that one or more links for a subnet in a network [paragraph 0064 can be aggregated to aggregated links using a virtual port channel or other aggregation such as multi-chassis link aggregation groups [paragraph 0065].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 to incorporate one or more links in a subnet to be configured as link aggregation as taught by N1.  One would be motivated to do so to provide redundancy and fault tolerance [refer N1; paragraph 0065].

Regarding claim 20, H1 teaches a packet comprising a source layer 2 address (i.e. source local identifier (SLID))(local identifiers are layer-2 addresses [paragraph 0003], a packet comprises of a SLID [paragraph 
after receiving the packet, the logical device updates the destination layer 2 address of the received packet based upon the mapping table (a switch [refer Fig. 2; 40] within the router [refer Fig. 1; 24] checks the DLID for whether the packet is destined for another subnet [paragraph 0043] and assigns (i.e. updates) a DLID in the appropriate field [paragraph 0045]); 
the logical device forwards the updated packet on a physical port of the logical device [paragraph 0045].
However H1 fails to disclose another switch of the plurality of switches is arranged in a layer two subnet comprising a link aggregation scheme and the updated destination layer 2 address is associated with one of the layer two subnet comprising the multi-chassis link aggregation scheme and the layer two subnet comprising the link aggregation scheme.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Ryan Kavleski
/R. K./
Examiner, Art Unit 2412






	/JAMAL JAVAID/               Primary Examiner, Art Unit 2412